—Judgment, Supreme Court, New York County (Nicholas Doyle, Spec. Ref.), entered May 5, 1997, in favor of plaintiff attorney and against defendant clients in the amount of $189,307.16, inclusive of interest, costs and disbursements, and order, same court (Eileen Bransten, J.), entered July 9, 1997, which denied defendant Vebeliunas’s motion to vacate the judgment, unanimously affirmed, with costs.
The record supports the Special Referee’s finding that defendant Vebeliunas had apparent authority to enter into the subject retainer agreement on behalf of the other two defendants (see, Hallock v State of New York, 64 NY2d 224, 231). The Statute of Frauds is not in issue because the retainer agreement was in writing, and, given plaintiff’s unrefuted showing that that agreement was fair, reasonable and fully understood by defendants, there is no basis for relegating plaintiff to quantum meruit (see, Matter of Cooperman, 83 NY2d 465, 472-473). We have considered defendants’ other arguments and find them to be without merit. Concur— Nardelli, J. P., Rubin, Tom and Andrias, JJ.